EXAMINER’S COMMENT
Response to Amendment
The following is in reply to the applicants’ submission (e.g. After Final amendment, remarks, etc.) filed on September 30, 2021.

REASONS FOR ALLOWANCE
The terminal disclaimer filed on September 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,109,974 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the nonstatutory double patenting rejection of Claims 1, 4 and 5 in the previous office action has been withdrawn.
The rejection of Claim 14 under 35 U.S.C. 102(a)(1) in the previous office action has been withdrawn in light of the amendment to the claim.  Numata, as applied to Claim 14, does not teach a fixture that includes a grommet with a sensor coupled to the fixture, wherein the sensor signals the vibrating element to increase or decrease vibration due to the amount of wire added to and/or removed from the grommet.
With respect to Claims 1 and 15, the examiner’s comments in the previous office action [page 6 of Final Rejection mailed on August 24, 2021, under the heading of Allowable Subject Matter] are hereby repeated and/or fully incorporated by reference herein.
Accordingly, Claims 1 through 5 and 8 through 27 have been allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896